  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )      CRIMINAL ACTION NO.
               v.                     )        2:21cr49-MHT
                                      )
      GREG EARL CORKREN

               SUPPLEMENTAL SENTENCING ORDER
           REGARDING BOP PROGRAMS AND TREATMENTS

               A. BOP Programming Recommendations

      The court understands that the Bureau of Prisons

(BOP) suggests that in the Judgments of Conviction or

Statements     of    Reasons     or   both   the    sentencing    courts

should    indicate       any    BOP   program(s)     they   recommend.

These programs include, for example, the Residential

Drug Abuse Program (RDAP), the Bureau Rehabilitation

and   Values    Enhancement       Program    (BRAVE),     Occupational

Education Programs, Skills Program, the Mental Health

Step Down Unit Program, the Bureau Literacy Program,

SOTP-R,    SOTP-NR,       and     the     Resolve    Program.       The

descriptions        of   and    admissions     criteria     for    these

programs can be found in downloadable brochures at:
     <https://www.bop.gov/inmates/custody_and_care/docs/20170914_BOP_Nationa

l_Program_Catalog.pdf>;

     <https://www.ussc.gov/sites/default/files/pdf/training/annual-national-

training-seminar/2017/BOP_Designation.pdf>.



Including      these          recommendations         in   the    Judgment   or

Statement of Reasons or both increases the likelihood

the defendant will be able to participate.



           B. Inclusion of Mental-Health Diagnoses
           in the Judgment or Statement of Reasons

     The court also understands that the BOP recommends

that if a defendant suffers from a mental illness, an

intellectual disability, a substance-abuse disorder, or

something      similar,         and    has      received    a    mental-health

evaluation      and       a    diagnosis        or    diagnoses    (preferably

reducible to a label from the DSM V), the Judgment or

Statement      of     Reasons         or       both   should     reflect   this

diagnosis or diagnoses so as to flag it for the BOP

mental-health staff.              The flagging will likely expedite

the BOP’s consideration of the defendant for placement

in treatment and programming, and also significantly



                                           2
increase      the    likelihood       the     defendant      will    receive

appropriate         treatment       and      can     participate      in    an

appropriate program.               Without the flag, the defendant

would have to stand in line, with all other inmates

being     admitted       to        the       prison     system,       for     a

mental-health evaluation by the BOP staff.

                                      ***

       Accordingly, it is ORDERED that, five business days

before sentencing, defense counsel shall file with the

court,    under      seal,     a    statement        (separate      from    the

sentencing brief) that reflects:

       (1) Recommendations           for      BOP     programming.          The

statement should include (a) whether defense counsel

wants    the    court     to       recommend        that    the    defendant

participate in a BOP program(s); (b) what program(s),

if any, is recommended; why the defendant would benefit

from    the    program(s);         and,      (c)    whether,      considering

possible privacy concerns, defense counsel would like

that    program      recommendation          listed    on   the     Judgment,

Statement of Reasons, or both.



                                         3
      (2) Recommendations              to       the   BOP   in   light   of   any

mental-health         or     substance           abuse      disorders.        The

statement also should include (a) whether the defendant

has   received        a    mental-health          evaluation;      (b)   if   so,

what diagnosis or diagnoses (preferably reducible to a

label    from     the      DSM    V)   the       defendant       received;    (c)

whether, considering possible privacy concerns, defense

counsel would like that diagnosis or diagnoses listed

on the Judgment, Statement of Reasons, or both; and,

(d)     what    programs         and    treatment,          if   any,    defense

counsel        asks       that   the        court      recommend     that     the

defendant receive in light of his or her diagnosis or

diagnoses.

      The government has three business days to respond,

under seal, if it wants to.

      DONE, this the 9th day of April, 2021.

                                          /s/ Myron H. Thompson
                                       UNITED STATES DISTRICT JUDGE




                                            4
